Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about December 28, 2004, which granted petitioner’s motion to file a late notice of claim against appellant, unanimously affirmed, without costs.
Petitioner’s failure to set forth a reasonable excuse for its failure to serve its notice of claim within the statutorily prescribed 90 days did not, under the particular circumstances at bar, require the denial of its motion for leave to serve a late notice (see Matter of Porcaro v City of New York, 20 AD3d 357, 358 *305[2005]). The timely referral of petitioner’s case to appellant by the State, pursuant to an indemnification agreement, afforded appellant sufficient indicia of a causal connection between the accident and its conduct, as well as an opportunity to investigate (cf. Pineda v City of New York, 305 AD2d 294 [2003]), and given the short delay beyond the statutory 90 days, appellant was not prejudiced (see Price v Herstic, 240 AD2d 151, 152 [1997]). Accordingly, the grant of petitioner’s motion constituted a proper exercise of discretion. Concur—Saxe, J.P., Marlow, Ellerin, Gonzalez and McGuire, JJ.